Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 02/11/2021. This Action is made FINAL.
Claim(s) 3 and 16 were canceled.
Claim 21 has been added.
Claim(s) 1, 2, 4-15, 17-21 are pending for examination.
Previous Claim Rejections - 35 USC § 112
Claim(s) 1 - 20 were previously rejected under 35 U.S.C. 112(b). In response to Applicant's amendment, the 35 U.S.C. 112(b) rejection(s) of claim(s) 1 - 20 have been withdrawn.
Previous Claim Rejections - 35 USC § 101
Claim(s) 1, 2, 6-10, 13-15, 19, and 20 were previously rejected under 35 U.S.C. 101. In response to Applicant's amendment, the 35 U.S.C. 101 rejection(s) of claim(s) 1, 2, 6-10, 14-15, 19, and 20 have been withdrawn. Rejection of claim 13 has not been withdrawn. See 101 analysis below.
Response to Arguments
With regards to claim(s) 1 - 20 rejected under 35 U.S.C. 103, applicant presented the argument:
The independent claims were rejected under § 103 as allegedly obvious over Sun in view of Kurdi. At a minimum, neither reference provides teaching or suggestion with respect to "a plurality of mobile objects of interest relative to a target vehicle." Sun ( 0007) detects high riskPage 7 of regions such as a curve or other road feature - not "mobile objects of interest." Kurdi (see, e.g., Abstract) discloses optimizing assigning UAVs to areas on the ground for a search and rescue mission. Thus, the cited references, whether considered alone or in combination, do not teach or suggest to "determine a plurality of mobile objects of interest (OOI) relative to a target vehicle" much less to "assign respective ones of the mobile devices to respective ones of the mobile objects of interest."

 Applicant's arguments have been fully considered, but are deemed moot in view of new grounds of rejection necessitated by Applicant's amendment.
Examiner further notes that during the interview examiner stated applicant suggested amendment would overcome 103 rejection. Upon further review Sun et al. (“US 20190227555 A1”), does teach mobile objects of interest (para [0039], “The open trunk may constitute a situation that can be identified by the system 10 and resolved by communication with the second road user 50. As can be seen in FIG. 1, the layout of the roadway 14 would make direct viewing of the open trunk of the second vehicle difficult for a driver or passenger in the primary road vehicle 12.” wherein the primary vehicle is the target vehicle and the second vehicle with a “situation” is a mobile object of interest), but not a plurality of mobile objects of interest.
Also Kurdi (“US 20170131727 A1”) does teach the concept of a plurality of mobile objects of interest (Para [0089], “the UAVs now also perform a specified amount of iterations of a non-greedy distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs” where a survivor would be a potentially mobile object of interest), but not a plurality of mobile objects of interest relative to a target vehicle.
However, to advance prosecution, a new reference, Choi et al. (“US 20190068953 A1”), is cited in view of Applicant’s amendment.

Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 was amended where in line 4 there is a phrase that now reads transmit situational awareness data to the target vehicle is based on the object of interest data. The phrase is grammatically incorrect and the word “is” is believed to be included by mistake. Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Claim 13 was amended where the abbreviation OOI is no longer defined. Thus in the last line of claim 13 the term “the at least one OOI” lacks proper antecedent basis. Recommend replacing OOI with mobile object of interest. Appropriate correction is required.
Claims 17 and 18 are objected to because of the following informalities: Claim 14 was amended where the abbreviation OOI is no longer defined. Thus in the last line of claim 13 the term “OOI” lacks proper antecedent basis. Recommend replacing OOI with mobile object of interest as has been done for other claims. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: Claim 17 is dependent on canceled Claim 16. Will interpret as Claim 17 is dependent on Claim 14. . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 21 rejected under 35 U.S.C. 101.
 On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract 
Step 1: Applicant’s independent claims 13 is directed toward a system.  Therefore, it can be seen that the claim falls within one of the four statutory categories of invention.  However, the claim clearly do not meet the test for patentability.
With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Step 2A Prong I Analysis: Applicant’s independent claims 13 recite the abstract idea of determine a plurality of mobile objects of interest, including at least one of the objects, which comprises “Mental Processes”.  For example, a person can determine or identify a plurality mobile objects of interest even if they are occluded from a target vehicle as they may not be occluded from the person, and can determine an optimal 
With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Step 2A prong II Analysis: 13 recites additional limitation including A system, comprising: a processor; and memory storing instructions executable by the processor. The processor and memory is an additional element which is configured to carry out limitations of determining objects of interest, determining an assignment optimization of devices to objects of interest, and lastly assignment of the devices to the objects of interest, i.e., they are the tools that are used to obtain perform the mathematical calculations and numeric conversions. But the processor and memory is recited so generically (no details whatsoever are provided other than that it is a “processor and memory”) that it represents no more than mere instructions to apply the judicial exceptions on a computer. It can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processor and memory. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  
Step 2B Analysis: Applicant’s claim 13 do not recite additional elements that provide significantly more than the recited judicial exception.  As explained previously, the processor and memory is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept.

Claim 21, which is dependent on claim 13, simply provides an additional limitation to the object of interest which does not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 11, 13-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (“US 20190227555 A1”), from this point forward to be referenced as Sun, in view of Kurdi et al. (“US 20170131727 A1”), to be referenced from this point forward as Kurdi and Choi et al. (“US 20190068953 A1”), to be referenced from this point forward as Choi.

Sun and Kurdi were cited in previous Office Action.

Regarding Claim 1, Sun teaches,
A system, comprising: a processor; and memory storing instructions executable by the processor, the instructions including instructions to (para [0031], “Embodiments herein may be described below with reference to schematic or flowchart illustrations of methods, systems, devices, or apparatus that may employ programming and computer program products. It will be understood that blocks, and combinations of blocks, of the schematic or flowchart illustrations, can be implemented by programming instructions, including computer program instructions. These computer program instructions may be loaded onto a computer or other programmable data processing apparatus (such as a controller, microcontroller, or processor) to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create instructions for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory”):
determine a  (para [0039], “The open trunk may constitute a situation that can be identified by the system 10 and resolved by communication with the second road user 50. As can be seen in FIG. 1, the layout of the roadway 14 would make direct viewing of the open trunk of the second vehicle difficult for a driver or passenger in the primary road vehicle 12.” wherein the primary vehicle is the target vehicle and the second vehicle with a “situation” is a mobile object of interest);
assign respective  (para [0046], “After observing a situation, the method 99 includes directing an aerial drone to a second road user at action block 200.”, where directing the aerial vehicle reads on assigning a mobile object and the second road user is an object of interest).
and command respective (para [0056], “After travel alongside or hover near the second road user. In other embodiments, the aerial drone may land on the second road user.” Where traveling along side reads on following)

Sun does not teach, determine an assignment optimization of a plurality of mobile devices to the objects of interest, and assigning/commanding a plurality of mobile devices to a plurality of mobile objects of interest
Kurdi teaches, determine an assignment optimization of a plurality of mobile devices to the objects of interest (para [0003], “Task allocation is determined independently without group communication between the UAVs actively taking part in the mission and without direct communication to a ground-based controller. A communication UAV provides a shared memory space that may be utilized by each UAV in determining its own task allocation.” An algorithm is used to optimize assignment of UAVs to an OOI, Para [0089], “the UAVs now also perform a specified amount of iterations of a non-greedy distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs” where a survivor would be a potentially mobile object of interest).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teachings of Kurdi because in order for multiple UAVs to perform tasks without direct user input, task allocation/assignment optimization is required (Kurdi Para [0003], “When multiple UAVs are deployed on the same mission and are to operate autonomously without direct user control, the tasks to be performed during the mission 

While Sun in view of Kurdi teaches objects of interest and a plurality of mobile devices, but they do not teach a plurality of mobile-object of interest relative to a target vehicle.

Choi teaches, targeting a plurality of mobilewith a plurality of mobile devices (para [0074] “thereby enabling multiple vehicle targeting” where the multiple vehicles are drones label 104, which is a type of mobile object. The targets 104 are relative to several target vehicles, 106, 108, 110, as shown in Figure 1.  A plurality of mobile devices are directed based on the targeting, para [0074], “while relaying command and control signals from the targeting system (e.g., via higher cost radios) to all the defensive UAVs 102 in the aerial defense system 100”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Kurdi to incorporate the teachings of Choi using a plurality of mobile objects to target (which reads on both determining and assigning) a plurality of mobile objects of interest because a single system with multiple mobile devices to target multiple mobile objects of interest is more cost effective than using multiple systems that use a single mobile object assigned to a single object of interest (choi para [0070] The disclosed aerial defense system offers a number of advantages over prior solutions. For example, where cost is a concern, an advantage of the system aerial defense system is its low cost, which can be achieved through, inter alfa, its COTS aircraft baseline structure. Further, the ability to more effectively and cheaply scale up the because the most expensive components (e.g., the targeting system, radio, thermal/battery maintenance hardware and software) need not be repeated on a per-defensive aircraft basis—rather, they need only be repeated on a per aerial defense system basis. In certain aspects, the aerial defense system may also employ a portable storage system design that is scalable and amenable to many co-located or stacked components.).

Regarding claim 2, Sun in view of Kurdi and Choi teaches, The system of claim 1. Sun further teaches, wherein at least one mobile objects of interest is in an occluded state (para [0068], “As can be seen in FIG. 1, the layout of the roadway 14 would make direct viewing of the open trunk of the second vehicle difficult for a driver or passenger in the primary road vehicle 12. However, the aerial drone 20 is able to move more freely, without restriction to the path of the roadway, and may capture images of the open trunk for use as described below.” Where difficulty viewing reads on occluded).

Regarding claim 4, Sun in view of Kurdi teaches, The system of claim 1. Sun further teaches, wherein the follow mode includes at least one of the plurality of mobile devices hovering above one of the mobile objects of interest (para [0082], “specifically, at action block 720 the vehicle drone control module commands the aerial drone to target on the object and capture additional data from other positions relative to the object, i.e., from other angles and/or distances. For example, the aerial drone may move direct above the object and/or provide 360 degree sensing of the object.” Moving directly above the object reads on hover over the object).

Regarding claim 6, Sun in view of Kurdi and Choi teaches, The system of claim 1. Kurdi further teaches, wherein the assignment optimization includes using a cost function calculation (para [0088], “Each UAV evaluates a cost function for each survivor it receives information about, as well as its own 

Regarding claim 7, Sun in view of Kurdi and Choi teaches, The system of claim 6. Kurdi further teaches, the instructions further comprising to: use at least one optimization factor in the cost function (para [0089], “distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs by factoring in other costs such as battery capacity and survivor weight.”).

Regarding claim 8, Sun in view of Kurdi and Choi teaches, The system of claim 7. Kurdi further teaches, wherein the at least one optimization factor comprises at least one of an optimal distance factor, an optimal power factor, or an optimal availability factor (para [0089], “distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs by factoring in other costs such as battery capacity and survivor weight.” Where battery capacity could be interpreted as an optimal power factor).

Regarding claim 11, Sun in view of Kurdi and Choi teaches, The system of claim 1. Kurdi further teaches, further comprising the at least one of the plurality of mobile devices (para [0006], “In yet another embodiment, a system is provided for dynamically adjusting task allocation for a UAV during a multi-UAV mission without communication to a ground control station. The system includes multiple UAVs to execute tasks, each of the UAVs having a processor and a communication interface, and a communication UAV having a processor, a communication interface, and a memory storing a geographic layout representation of a mission environment, each of the UAVs configured to separately communicate with the communication UAV to receive a status of the mission.”).

Regarding claim 13, Sun teaches,
A system, comprising: a processor; and memory storing instructions executable by the processor, the instructions, comprising to (para [0031], “Embodiments herein may be described below with reference to schematic or flowchart illustrations of methods, systems, devices, or apparatus that may employ programming and computer program products. It will be understood that blocks, and combinations of blocks, of the schematic or flowchart illustrations, can be implemented by programming instructions, including computer program instructions. These computer program instructions may be loaded onto a computer or other programmable data processing apparatus (such as a controller, microcontroller, or processor) to produce a machine, such that the instructions which execute on the computer or other programmable data processing apparatus create instructions for implementing the functions specified in the flowchart block or blocks. These computer program instructions may also be stored in a computer-readable memory”):
determine a  (para [0039], “The open trunk may constitute a situation that can be identified by the system 10 and resolved by communication with the second road user 50. As can be seen in FIG. 1, the layout of the roadway 14 would make direct viewing of the open trunk of the second vehicle difficult for a driver or passenger in the primary road vehicle 12.” wherein the primary vehicle is the target vehicle and the second vehicle with a “situation” is a mobile object of interest. The difficulty of direct viewing reads on occluded.);
and assign the  (para [0046], “After observing a situation, the method 99 includes directing an aerial drone to a 

Sun does not teach, determine an assignment optimization for assigning a plurality of mobile devices to respective ones of the mobile objects of interest.

Kurdi teaches, determine an assignment optimization for assigning a plurality of mobile devices to respective ones of the mobile objects of interest (para [0003], “Task allocation is determined independently without group communication between the UAVs actively taking part in the mission and without direct communication to a ground-based controller. A communication UAV provides a shared memory space that may be utilized by each UAV in determining its own task allocation.” An algorithm is used to optimize assignment of UAVs to a mobile object of interest, Para [0089], “the UAVs now also perform a specified amount of iterations of a non-greedy distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs” where a survivor would be a potentially mobile object of interest).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun to incorporate the teachings of Kurdi because in order for multiple UAVs to perform tasks without direct user input, task allocation/assignment optimization is required (Kurdi Para [0003], “When multiple UAVs are deployed on the same mission and are to operate autonomously without direct user control, the tasks to be performed during the mission must be properly allocated among the UAVs. Embodiments of the present invention provide a mechanism for dynamically allocating tasks among multiple UAVs operating autonomously during a 

While Sun in view of Kurdi teaches objects of interest and a plurality of mobile devices, but they do not teach a plurality of mobile-object of interest relative to a target vehicle.

Choi teaches, targeting a plurality of mobilewith a plurality of mobile devices (para [0074] “thereby enabling multiple vehicle targeting” where the multiple vehicles are drones label 104, which is a type of mobile object. The targets 104 are relative to several target vehicles, 106, 108, 110, as shown in Figure 1.  A plurality of mobile devices are directed based on the targeting, para [0074], “while relaying command and control signals from the targeting system (e.g., via higher cost radios) to all the defensive UAVs 102 in the aerial defense system 100”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Kurdi to incorporate the teachings of Choi using a plurality of mobile objects to target (which reads on both determining and assigning) a plurality of mobile objects of interest because a single system with multiple mobile devices to target multiple mobile objects of interest is more cost effective than using multiple systems that use a single mobile object assigned to a single object of interest (choi para [0070] The disclosed aerial defense system offers a number of advantages over prior solutions. For example, where cost is a concern, an advantage of the system aerial defense system is its low cost, which can be achieved through, inter alfa, its COTS aircraft baseline structure. Further, the ability to more effectively and cheaply scale up the aerial defense system may be accomplished because the most expensive components (e.g., the targeting system, radio, thermal/battery maintenance hardware and software) need not be repeated on a per-defensive aircraft basis—rather, they need only be repeated on a per aerial defense system basis. 

Regarding claim 14, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 15, it recites a method having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 17, it recites a method having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Regarding claim 18, Sun in view of Kurdi and Choi teaches, The method of claim 17. Sun further teaches wherein the follow mode comprises hovering above the OOI within a predefined tolerance of a vertical axis of the OOI (para [0082], “specifically, at action block 720 the vehicle drone control module commands the aerial drone to target on the object and capture additional data from other positions relative to the object, i.e., from other angles and/or distances. For example, the aerial drone may move direct above the object and/or provide 360 degree sensing of the object.” Moving directly above the object reads on hover over the object, and as different distances and angles can be set this implies a “tolerance” to the hovering capability of the drone. Also the 360 degree sensing of the object indicates a drone being a tolerance radius away from the object’s vertical axis and circling around it.).

Regarding claim 19, it recites a method having limitations similar to those of claim 6 and therefore is rejected on the same basis.

Regarding claim 20, it recites a method having limitations similar to those of claim 8 and therefore is rejected on the same basis.

Regarding claim 21, Sun in view of Kurdi and Choi teaches, The method of claim 13. Sun teaches the instructions further comprising instructions to determine that the at least one of the objects in the occluded state is in at least one occluded region relative to a sensor of the target vehicle (para [0067-0068] “for an autonomous operated or driverless road vehicle 512, the line of sight 572 of the vehicle-mounted sensor, e.g., camera, radar or lidar unit, is limited by the obstruction 570. In FIG. 5, the portion 574 of the roadway 514 is visible to the road vehicle 512, while the portion 576 of the roadway 514 is hidden and not visible to the road vehicle 512. As shown in FIG. 5, the aerial drone 520 is located in a position with a line of sight of the portion 576 of the roadway 514. As a result, the aerial drone 520 may sense an object 580 at a location on the route ahead of the road vehicle 512 that is in the portion 576 of the roadway 514 otherwise hidden from the road vehicle 512.”).

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (“US 20190227555 A1”) in view of Kurdi  (“US 20170131727 A1”) and Choi et al. (“US 20190068953 A1”) as applied to claim 1 above, and further in view of Ceccom (“US 20180181125 A1”).

Ceccom was cited in previous Office Action.

Regarding claim 5, Sun in view of Kurdi and Choi teaches, The system of claim 1, but does not teach the instructions further comprising to: receive object of interest data, from at least one of the plurality of mobile devices; and transmit situational awareness data to the target vehicle is based on the object of interest data.

Ceccom teaches the instructions further comprising to: receive object of interest data, from at least one of the plurality of mobile devices; and transmit situational awareness data to the target vehicle is based on the object of interest data (Fig 1., the Hazard Data Aggregation System “Label 110” receives hazard information from drone “Label 134”. The Hazard Data Aggregation System then transmits the data “Label 132” to the vehicle “Label 120”).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Kurdi and Choi to incorporate the teachings of Ceccom because a hazard data aggregation system receiving data from mobile devices, e.i. drones, and transmitting data to vehicles allows hazard data to be aggregated (Ceccom Para [0017], “Each hazard sensing UAV 122 further contributes hazard position data they have collected with the ground based hazard data aggregation system 110 (such as shown by Hazard Position Data datalink 134). Vehicles, such as aircraft 120 may receive and utilize aggregated hazard position data transmitted by ground based hazard data aggregation system”). 

Regarding claim 12, Sun in view of Kurdi and Choi teaches, The system of claim 1, and Ceccom further teaches, wherein a gateway system comprises the processor and memory, wherein the gateway system further comprises a wireless transceiver configured to communicate with the at least one of the plurality of mobile devices and with the target vehicle. (Fig 1., the Hazard Data Aggregation System “Label 110”, which reads on gateway system, communicates both with a drone which reads on mobile device and an aircraft, which reads on a vehicle, labels 132, 134. The Hazard data aggregation system also comprises a processor and memory para [0020], “The ground based hazard data aggregation system 110 may comprise one or more processors coupled to a memory” as well as a 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Sun (“US 20190227555 A1”) in view of Kurdi (“US 20170131727 A1”) and Choi et al. (“US 20190068953 A1”) as applied to claim 6 above, and further in view of Tiwari https://medium.com/@rajneeshtiwari_22870/linear-assignment-problem-in-metric-learning-for-computer-vision-eba7d637c5d4.

Tiwari was cited in previous Office Action.

Regarding claim 9, Sun in view of Kurdi and Choi teaches the system of claim 8. However, Sun in view of Kurdi and Choi does not teach wherein the cost function includes:

    PNG
    media_image1.png
    443
    984
    media_image1.png
    Greyscale

Tiwari does teach wherein the cost function includes:

    PNG
    media_image1.png
    443
    984
    media_image1.png
    Greyscale

Tiwari presents the below equations (see page 4/12, these are part of the Hungarian algorithm used to solve linear assignment problems) to teach the above.

    PNG
    media_image2.png
    321
    508
    media_image2.png
    Greyscale

Additionally Tiwari recognizes the possibility for 
    PNG
    media_image3.png
    33
    186
    media_image3.png
    Greyscale
, “There are many more variations of LAP (Linear Assignment Problems), for example, we might not have a 1:1 mapping of tasks-agents wherein, some agents might not be assigned any tasks at all.”

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sun in view of Kurdi and Choi to incorporate the teachings of Tiwari because using the above equations presented in Tiwari allow for the optimal 

Regarding claim 10, Sun in view of Kurdi, Choi, and Tiwari teaches the system of claim 9, Kurdi further teaches the optimal distance factor, the optimal power factor, the optimal availability factor, or a combination thereof (para [0089], “distribution algorithm that seeks to assign all of the survivors collectively via an optimal distribution amongst the UAVs by factoring in other costs such as battery capacity and survivor weight.” Where battery capacity could be interpreted as an optimal power factor), but does not teach the system of claim 9, where                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                            ,
                                            j
                                        
                                        
                                            t
                                        
                                    
                                
                             represents a factor.

Tiwari further teaches where                         
                            
                                
                                    C
                                
                                
                                    i
                                    ,
                                    j
                                
                                
                                    t
                                
                            
                        
                     represents a factor (“Ci,j is the cost of task j by agent i”, where the factor in a linear assignment problem is usually referred to as a cost).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668